July 20, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
    IN THE MATTER OF THE MARRIAGE OF JOHNNIE J. MOORE AND
                     KATHALEAN G. MOORE

NO. 14-15-00859-CV

                      ________________________________

       This cause, an appeal from the judgment signed September 11, 2015, was
heard on the transcript of the record. We have inspected the record and find no error
in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Johnnie J. Moore, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.